Citation Nr: 1808053	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.

2.  Entitlement to a higher level of special monthly compensation (SMC) beyond level K for loss of use of a creative organ.

3.  Entitlement to a disability rating higher than 50 percent prior to August 15, 2014, and 70 percent from August 15, 2014, for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating higher than 30 percent for migraine headaches.

5.  Entitlement to an effective date earlier than December 30, 2010, for a grant of for migraine headaches.

6.  Entitlement to an initial disability rating higher than 10 percent prior to October 23, 2014, and a compensable disability rating from October 23, 2014, for traumatic brain injury (TBI).

7.  Entitlement to an initial disability rating higher than 10 percent for limitation of flexion of the left hip.

8.  Entitlement to an initial compensable disability rating for limitation of abduction/adduction of the left hip.

9.  Entitlement to service connection for a right hand skin disorder.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

11.  Entitlement to service connection for a back disability.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

13.  Entitlement to service connection for a cervical spine disability.

14.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.

15.  Entitlement to an effective date earlier than August 15, 2014, for a grant of entitlement to a total rating based on individual unemployability (TDIU).

16.  Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from November 2004 to March 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was scheduled to testify at a Board videoconference hearing in June 2017.  In a May 2017 statement, he withdrew his hearing request.

The Board acknowledges that the issue of entitlement to service connection for a seizure disorder had been perfected; however, prior to the issue being certified to the Board, the Veteran requested to withdraw this claim in a letter dated January 2017.  As such, the Board will not accept jurisdiction over the issue of service connection for a seizure disorder.

Regarding the issue of an earlier effective date for migraine headaches, the issue was certified to the Board in May 2017 and it was listed in the issues of the May 2017 supplemental statement of the case (SSOC).  The Board notes that the RO did not provide a decision or reasons and bases for this issue in the May 2017 SSOC.  There is, however, no evidence that the Veteran filed a notice of disagreement with this issue.  In fact, in a November 2016 report of general information, the RO reportedly spoke to the Veteran who stated that he did not intend to appeal the effective date for migraine headaches.  However, since the issue was certified to the Board and was listed in the issues of the May 2017 SSOC, a statement of the case will be requested in the remand section of this decision in order to ensure due process and clarify whether the Veteran would like to pursue an appeal for this issue. 

Although the RO apparently reopened the claims for service connection for a back disability and a cervical spine disability in the March 2012 rating decision on appeal, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issues of service connection for a back disability, a cervical spine disability and a right hand skin disorder; higher ratings for erectile dysfunction, PTSD, migraine headaches, limitation of flexion of the left hip, limitation of abduction/adduction of the left hip, TBI, and tinnitus; entitlement to an earlier effective date for migraine headaches and TDIU; and entitlement to a higher level of SMC, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision in July 2009, the RO denied the issues of service connection for a neck condition and lumbosacral facet sclerosis.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination.  

2.  The additional evidence presented since the rating decision of July 2009 raises a reasonable possibility of substantiating the claim for service connection for a back disability and a cervical spine disability.

3.  There is no competent evidence of record showing that the Veteran currently has bilateral hearing loss disability for VA disability purposes.


CONCLUSIONS OF LAW

1.  The July 2009 RO decision, which denied service connection for lumbosacral facet sclerosis, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  The criteria for reopening the previously denied claim of service connection for a back disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The July 2009 RO decision, which denied service connection for a neck condition, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

4.  The criteria for reopening the previously denied claim of service connection for a cervical spine disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

5.  The criteria for entitlement to service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2017).  As the Board is reopening the claims of service connection for a back disability and cervical spine disability, VCAA compliance as to these issues need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the issue of service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Application to Reopen

In a rating decision in July 2009, the RO denied service connection for a neck condition on grounds that there is no evidence of chronic neck pain or any condition that would cause or manifest as chronic neck pain noted in the service treatment records, no evidence that this condition has existed from military service to the present and outpatient treatment records reflect neck pain with no diagnosed condition.  In that decision, the RO also denied service connection for lumbosacral facet sclerosis on the grounds that there was no evidence of lumbosacral facet sclerosis or any complaints of or treatment for low back pain or any condition that would cause or manifest as low back pain in the service treatment records, with the first complaint of low back pain noted in January 2008, almost 2 years after separation from service.  After the Veteran was notified of the determination and of his appellate rights by an August 2009 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered that pertained to the claims consisted of the service treatment records and post-service private and VA treatment records.

The current request to reopen the previously denied claim was received by VA in August 2011. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for a back disability and cervical spine disability consists, in part, of a February 2012 VA examination in which the Veteran was diagnosed as having low back strain and cervical strain.  The examiner noted a February 2010 physical therapy assessment that stated that the Veteran's low back pain was likely due to very poor posture and may be from decreased left hip range of motion.  Also, during a VA physical therapy consult in December 2015, the Veteran reported that his low back pain began in 2003 during service "a long arch" with weight.  

This evidence is new and material, as it cures an evidentiary defect present at the time of the prior denial, the lack of a showing that there was a lack of a diagnosed condition that would cause or manifest as chronic neck pain and continuity of symptoms of his back disability since service.  Such evidence was not previously of record at the time of the prior final denial.  Reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of service connection for a back disability and a cervical spine disability is addressed further in the remand section.


III.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for certain chronic disorders, such as sensorineural hearing loss, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60. 

The evidence of record does not support a finding that the Veteran currently has a hearing loss disability as defined by 38 C.F.R. § 3.385.  The Veteran did have noise exposure during service, for which he was granted service connection for tinnitus.  However, post-service treatment records and the September 2010 VA examination show that the Veteran's hearing was within normal limits according to VA standards in both ears.  In the absence of a current disability, there cannot be a grant of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent evidence showing a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.  


ORDER

The application to reopen the claim of service connection for a back disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a cervical spine disability is granted and, to this extent only, the appeal is granted.

Service connection for bilateral hearing loss disability is denied.


REMAND

The Board finds that further development is necessary for the remaining issues on appeal.

As noted in the introduction of this decision, the RO must issue a statement of the case for the issue of entitlement to an earlier effective date for migraine headaches in order to ensure due process and clarify whether the Veteran desires to appeal the issue.  

Review of the evidence reveals that the Veteran's complaints during treatment regarding his service-connected erectile dysfunction show worsening symptoms.  During treatment in February 2015, the Veteran stated that his impotence affected his relationship with his girlfriend.  In March 2015, the Veteran reported having "erections in the morning, at times, which is an improvement."  The Veteran was last afforded a VA examination for his service-connected erectile dysfunction in February 2013, which stated that penetration and ejaculation was possible without medication and was 100 percent possible with medication.  As such, the evidence of record suggests his service-connected erectile dysfunction has increased in severity since the most recent VA examination in February 2013, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the issue of a higher rating for migraine headaches, the Veteran was most recently afforded a VA examination in October 2014.  During the examination, the Veteran reported having migraines about five to six times each month that have caused him to miss college classes.  The examiner indicated that the Veteran's migraines caused characteristic prostrating attacks of migraine/non-migraine headache pain, occurred once every month, and were not productive of severe economic inadaptability.  The Board finds this examination inadequate as there is an inconsistency between the Veteran's reported frequency of the migraines and the examiner's finding regarding the frequency of the migraines.  The Board notes that the RO based the Veteran's grant of TDIU on the effects on his ability to work due to both PTSD and migraines.  Therefore, another examination is necessary in order to clarify the current severity of the Veteran's migraine disability.

Regarding the claims for a higher rating for limitation of flexion of the left hip and limitation of abduction/adduction of the left hip, the Veteran was provided a VA examination in April 2017.  During the examination, the Veteran's left hip was examined; however, the Board has reviewed the findings and concludes that these findings are not adequate.  During the pendency of the appeal, the decision of Correia v. McDonald, 28 Vet. App. 158 (2016) was issued, which provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The April 2017 VA examination does not meet the specifications of Correia.  Although the examiner indicated that there was no pain on examination, it was unclear if this was for active or passive motion.  The examiner also did not answer whether the Veteran had pain on weight bearing.  Given this, a further examination is necessary.  38 C.F.R. § 3.159(c)(4).

The Veteran is currently service-connected for TBI with only subjective complaints.  PTSD and migraine, which were found to be related to his TBI, have been rated separately.  The medical evidence shows that Veteran has been treated for complaints related to nighttime seizure-like episodes.  During VA psychiatric treatment in December 2011, it was noted that symptoms of partial complex nocturnal seizures of unclear origin were discussed, which were clearly temporally related to deployment-related exposure/experience.  In a February 2013 VA examination, the examiner stated that the etiology of the Veteran's episodes was not absolutely clear, but then opined that there was nothing in the history that would lead one to believe that there was a progressive neurological disease process.  The Board finds this opinion contradictory and inadequate as the examiner failed to provide support for this finding.  In March 2013, the Veteran underwent intensive neurodiagnostic monitoring by a private physician.  The results were found to be consistent with convulsions, not otherwise specified.  Included in the differential diagnosis was a sleep disorder such as sleep paralysis.  The Board finds that the record is unclear as to the cause of the Veteran's nighttime episodes, which were found to be convulsions by the March 2013 testing.  As there has been no VA examination afforded to the Veteran for TBI following the March 2013 testing and in light of the December 2011 VA psychiatric treatment note, the Board finds that another VA examination is necessary in order to determine if this condition is related to his TBI.  

Regarding the Veteran's claim for a right hand skin disorder, he was afforded a VA examination in February 2012.  The Veteran reported that he developed a skin condition around 2005 occurring on the dorsal right hand between the first and second metacarpal.  He stated that he was handling a spent shell and scratched the area, which began to itch a little and there was some slight bleeding.  After it healed, he was left with small area of discoloration in the wound area that remained to the present time and itches from time to time.  He sought no medical care in 2005 and he used no treatments.  He stated that sometimes small dots appear lasting a day or two, but the discoloration is constant.  Past care givers have thought he may have a dry skin dermatitis or a neurodermatitis, but no definitive diagnosis has been made as very little in terms of actual pathology has been seen other than a couple small 1 mm pigmented areas.  Physical examination showed post-trauma skin pigment change and 2 small 1 mm to 2 mm non-blanching brownish pigment areas on the dorsum of right hand between first and second metacarpals.  The examiner opined that the postinflammatory pigment change is not undiagnosed nor part of a chronic multisymptom illness.  In another VA examination in February 2013, the examiner stated while addressing the Veteran's psychiatric disabilities that the Veteran's skin findings could not be related to his neurological findings at this time and they may be an indirectly related epiphenomenon.  During VA treatment in January 2010, the Veteran was diagnosed as having a rash that was suspected to be dry skin and neurodermatitis.  During psychiatric treatment in December 2011, it was noted that symptoms of partial complex nocturnal seizures of unclear origin were discussed, which were clearly temporally related to deployment-related exposure/experience with co-occurring rash on hand of unclear etiology.  As no clear opinion has been provided regarding the Veteran's skin condition by the VA examinations and the evidence shows that the Veteran has observed this condition since the time of service and that this condition may be neurological in nature and/or related to his TBI, another examination is necessary.

The Veteran was afforded a VA examination in February 2012 for his claimed back disability and cervical spine disability.  The Veteran was diagnosed as having low back strain and cervical strain.  The examiner noted a February 2010 physical therapy assessment that stated that the Veteran's low back pain was likely due to very poor posture and may be from decreased left hip range of motion.  The examiner opined that the Veteran's recurring low back strain is likely caused by his posture rather than an undiagnosed condition or an unexplained multisymptom illness and his cervical strain did not appear to be an undiagnosed condition nor a part of a chronic multisymptom illness.  No opinion was provided as to whether the Veteran's back and cervical spine disabilities are related to service nor was an opinion provided as to whether the Veteran's back disability is secondary to his service-connected left hip disability as raised by the February 2010 physical therapy assessment.  The Board notes that the Veteran has stated on several occasions during treatment that his back and cervical spine pain began during service.  As such, another examination is necessary regarding these issues.

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  In light of the Veteran's reports and the evidence of record, further development is necessary in order to properly adjudicate this appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).

As the development for the issues regarding a back disability, a cervical spine disability, a right hand skin disorder, erectile dysfunction, migraine headaches, TBI, limitation of flexion of the left hip, and limitation of abduction/adduction of the left hip, could have an impact on the outcome of the issues of entitlement to an earlier effective date for TDIU and a higher level of SMC as service connection may be granted on remand for the issues of a back disability, a cervical spine disability, and a right hand skin disorder, and higher ratings may be granted for the issues of erectile dysfunction, migraine headaches, TBI, limitation of flexion of the left hip, and limitation of abduction/adduction of the left hip, an earlier effective date for TDIU and a higher level of SMC are considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the claims for entitlement to an earlier effective date for TDIU and a higher level of SMC should be remanded as well.

Further, as the development for the issues of service connection for TBI could have an impact on the outcome of the issue of a higher rating for PTSD as PTSD is related to the Veteran's TBI, including any related neurological findings that may be found on examination, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the higher rating for PTSD should be remanded as well.

Finally, the Veteran asserts that an extraschedular evaluation is warranted for his service-connected tinnitus disability.  The Veteran reports that he can hear ringing in his ears while sleeping that eventually wakes him up at night.  He also reports that sometimes the constant ringing will change frequency and become very loud, and then when it stops being loud, his hearing is muffled.  Sleep interruption and hearing impairment are not contemplated by Diagnostic Code 6260, which addresses tinnitus.  The Board is precluded from assigning an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the rating criteria do not contemplate the Veteran's reported symptoms or their effects.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the issue of entitlement to extra-schedular compensation for the Veteran's service-connected tinnitus is remanded for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, to include lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms associated with his back disability, cervical spine disability, and a right hand skin disorder; current symptoms of his service-connected erectile dysfunction, PTSD, migraine headaches, TBI, limitation of flexion of the left hip, and limitation of abduction/adduction of the left hip; employability; and the effect of his service-connected disabilities on his ability to leave his home and to care for his basic needs without the aid of others. 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected erectile dysfunction and migraine headaches.  The claim file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's erectile dysfunction and migraine headaches and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Schedule the Veteran for an examination to assess the nature and severity of his service-connected TBI residuals, specifically any related physical problems, including neurological impairments and/or convulsions.  The claim folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be conducted.  

The examiner must identify all TBI residuals and provide an opinion as to whether any of the Veteran's physical problems, including neurological impairments and/or convulsions, qualify as a TBI-residual.

The examiner must discuss the March 2013 private neurodiagnostic monitoring results regarding the Veteran's nighttime convulsions and whether the Veteran's skin disorder is a neurological manifestation of his TBI.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must provide the Veteran with an appropriate examination to determine the current severity of his service-connected left hip disability, to include all associated residuals.  The Veteran's file must be made available to the examiner for review.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's left hip.  The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must first indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, with consideration of the clinical findings, and after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left hip disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded a VA examination(s) to determine whether a back disability; a cervical spine disability, and a right hand skin disorder are related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner must provide an opinion as to whether any currently or previously diagnosed back disability, cervical spine disability, and right hand skin disorder are related to the Veteran's military service.  

The examiner must also provide an opinion as to whether any currently or previously diagnosed back disability is caused or aggravated by service-connected left hip disability.

The examiner must also provide an opinion as to whether any currently or previously diagnosed right hand skin disorder is caused or aggravated by service-connected PTSD.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's statements as to inservice traumas and symptoms.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  Refer the Veteran's claim of entitlement to a rating in excess of 10 percent for a service-connected tinnitus to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

7.  Issue the Veteran a Statement of the Case with respect to his claim for entitlement to an earlier effective date for grant of service connection for migraine headaches, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


